Citation Nr: 0501402	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1999, for service connection for cardiomyopathy and diabetes 
mellitus as secondary to service-connected hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to September 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That decision granted service 
connection for cardiomyopathy and diabetes as secondary to 
service-connected hepatitis.  The veteran appealed, seeking 
an earlier effective date for the award of service 
connection.  


FINDING OF FACT

The veteran filed a claim for entitlement to service 
connection for cardiomyopathy and diabetes mellitus, as 
secondary to service-connected hepatitis, on August 24, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1999, for the award of service connection for cardiomyopathy 
and diabetes mellitus as secondary to service-connected 
hepatitis have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.321(a) (2004).  In this case, 
VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in July 2001.  The veteran was advised of 
the requirements to substantiate his claim, of his and VA's 
respective duties, and asked him to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
VAOPGCPREC 8-2003.  The veteran was also sent a second letter 
regarding the VCAA in July 2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  In fact, in 
August 2003, he stated that he had no additional evidence to 
submit or for VA to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination in not required in this case, 
which is for an earlier effective date for the grant of 
service connection.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.

B.  Entitlement to an Earlier Effective Date

The service medical records show treatment for infectious 
hepatitis.  The service medical records do not report any 
treatment or diagnosis for cardiomyopathy or diabetes 
mellitus.

The veteran filed a formal claim for service connection for 
"hepatitis" and "immune system - all interrelated 
diseases" in February 1995.  Post-service private records 
dated contemporaneous with that application show 
cardiomyopathy first treated in July 1992.  Records from 
Mercy Hospital and Health Services dated in 1993 and 1994 
showed that the veteran was diagnosed as having autoimmune 
disease with cardiomyopathy.  The veteran's cardiomyopathy 
was further described as idiopathic and of unknown etiology.  
Diabetes mellitus was also diagnosed in 1994.  A VA 
compensation examination of July 1995 noted a diagnosis of 
cardiomyopathy, unknown etiology, and diabetes mellitus.  
There was no evidence suggesting a relationship between 
hepatitis and cardiomyopathy or diabetes.

In an August 1995 rating decision, the RO granted service 
connection for infectious hepatitis and denied service 
connection for cardiomyopathy and diabetes mellitus on a 
direct basis.  The RO found that there was no cardiomyopathy 
or diabetes in service or within the presumptive period, nor 
was there evidence of a relationship between either of these 
disorders and service.  The veteran was informed of this 
decision and of his appellate rights in a letter dated August 
18, 1995, and he did not appeal.  

In a statement received at the RO on August 24, 1999, the 
veteran requested service connection for cardiomyopathy and 
diabetes mellitus "as a result & secondary to" hepatitis.  
In support of his claim, he submitted medical records from 
private treating sources.  One such source, Frederic A. 
Gorin, M.D., stated that the veteran's cardiomyopathy and 
diabetes, along with a constellation of autoimmune, 
neurological and pulmonary problems, were likely secondary to 
exposure to hepatitis B years earlier.  In a letter of July 
1999, Dr. Gorin stated this observation to another of the 
veteran's health care providers.  The letter, along with 
multiple private treatment records, were received at the RO 
in September 1999 and May 2000.  

By rating decision dated in December 2002, the RO granted 
service connection for cardiomyopathy and diabetes mellitus 
as secondary to service-connected hepatitis.  The effective 
date of service connection was August 24, 1999, the date of 
receipt of the claim.  The veteran disagreed with the 
effective date and urged that the effective date should be 
the date he first filed a claim in February 1995, if not the 
date he first had cardiac symptoms in 1992.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing  requesting a 
determination of entitlement, or evidencing a  belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

When the veteran filed his formal claim for service 
connection in February 1995, he did not raise a claim 
concerning service connection for cardiomyopathy and diabetes 
mellitus as secondary to service-connected hepatitis.  On his 
VA Form 21-526, he wrote "hepatitis" and "immune system - 
all interrelated diseases."  The application for 
compensation showed no intent on his part to request 
entitlement to service connection for cardiomyopathy and 
diabetes mellitus on a secondary basis.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

Such a claim was not filed until August 24, 1999, when the 
veteran clearly requested entitlement to service connection 
for cardiomyopathy and diabetes mellitus as a result of and 
secondary to hepatitis.  Accordingly, an effective date 
earlier than August 24, 1999, is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

Even if the Board were to accept the VA Form 21-526 received 
in February 1995 as a claim for secondary service connection, 
the evidence establishing entitlement to service connection 
for cardiomyopathy and diabetes mellitus as secondary to 
service-connected hepatitis was not received until September 
1999.  Therefore, entitlement did not arise prior to August 
24, 1999.  Based on the above analysis, the earliest 
effective date allowed under the provisions of 38 C.F.R. 
§ 3.400 for the award of service connection for 
cardiomyopathy and diabetes mellitus as secondary to service-
connected hepatitis is August 24, 1999.  C.F.R. § 3.400 
(2004).  


ORDER

Entitlement to an effective date earlier than August 24, 
1999, for the award of service connection for cardiomyopathy 
and diabetes mellitus as secondary to service-connected 
hepatitis is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


